UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6135


WILLIE COLEY,

                 Petitioner – Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00120-AWA-DEM)


Submitted:   March 15, 2016                 Decided:   March 23, 2016


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Coley, Appellant Pro Se. Lauren Catherine Campbell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Coley seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition. *                            The order is

not    appealable        unless    a   circuit      justice      or    judge    issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of      appealability      will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief     on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating          that     reasonable       jurists   would        find    that     the

district        court’s      assessment    of    the   constitutional          claims     is

debatable       or     wrong.      Slack   v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.



       *
       This case is back before us following a limited remand                            for
a determination as to the timeliness of Coley’s notice                                    of
appeal.    The district court determined that Coley gave                                 his
notice of appeal to prison officials for mailing on January                              16,
2015, which makes it timely under Houston v. Lack, 487 U.S.                              266
(1988).



                                             2
      We have independently reviewed the record and conclude that

Coley has not made the requisite showing.              Accordingly, we deny

a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3